Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 06, 2019

The Court of Appeals hereby passes the following order:

A19D0559. MARVA MELISSA MONROE EL v. STEVE STANFIELD et al.

      Marva Melissa Monroe El filed this pro se action against Steve Stanfield and
LGE Community Credit Union challenging the securitization of loan agreements she
had executed with the credit union. The trial court entered an order dismissing El’s
complaint and awarding attorney fees to the defendants under OCGA § 9-15-14. El
then timely filed this application for discretionary review in the Supreme Court,1
which subsequently transferred it here.
      Under OCGA § 5-6-34 (a) (1), a party may file a direct appeal from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below,
except as provided in Code Section 5-6-35.” It does not appear that any provision of
OCGA § 5-6-35, the discretionary appeal statute, applies here.2 Rather, the trial
court’s dismissal of El’s complaint constituted a directly appealable final judgment.
      We will grant a timely application for discretionary appeal if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. El shall have ten days from the date of this order
to file a notice of appeal in the trial court. If El has already filed a timely notice of

      1
        Although El’s filing was styled “Appeal,” the Supreme Court docketed it as
a discretionary application.
      2
        “Although OCGA § 5-6-35 (a) (10) requires that an appeal of an award of
attorney fees made pursuant to OCGA § 9-15-14 be preceded by the grant of a
discretionary application, a direct appeal is permitted when it is appealed as part of
a judgment that is directly appealable.” Mitcham v. Blalock, 268 Ga. 644, 646-647 (4)
(491 SE2d 782) (1997) (punctuation omitted).
appeal in the trial court, she need not file a second notice. The clerk of the trial court
is DIRECTED to include a copy of this order in the record transmitted to the Court
of Appeals.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/06/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.